DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered. Claims 1 and 12 have been amended.  Claims 1-16 are pending and an action on the merits is as follows.
Claim Objections
3.         Claim 1 is objected to because of the following informalities:  claim 1, line 13, “a switching” should be changed to - -another switching- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

6.       Claims 1-4, 6-8, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Madsen , (US 2017/0085189 A1), hereinafter refer to as Madsen.
          As to claim 1, Madsen discloses a switched-mode power supply, comprising: 
a first output stage (the upper half, as shown in fig.3B)) and a second output stage (the lower half, as shown in fig.3B)); 
wherein the first output stage comprises a first converter (the upper half, as shown in fig.3B)) comprising a first switching element (S1) with either a first base terminal or a first gate terminal (base), and the second output stage comprises a second converter (the lower half, as shown in fig.3B)) comprising a second switching element (S2, as shown in fig.3B)) with a second base terminal or a second gate terminal (base, as shown in fig.3B)); 
wherein the first output stage comprises a first modulation unit (the output regulation loop for the upper top half as shown in fig.3B)) and the second output stage comprises a second modulation unit (the other output regulation loop for the lower half as shown in fig.3B)); 
wherein the first modulation unit is configured to modulate a frequency of the first output stage by providing a first modulation signal  (section 0070) that is combined with a switching signal (the signal from inductor Lg1, as shown in fig.3B)) to the first base terminal or the first gate terminal for driving the first switching element (as shown in fig.3B)); 

wherein the first output stage is operated asynchronously to the second output stage (section 0009, or 180 degree phase shift, section 0066); 
wherein a phase angle of the first modulation signal is different from a phase angle of the second modulation signal (180 degree phase shift, section 0066).  
          As to claim 2, the switched-mode power supply of claim 1, Madsen further discloses wherein the converter is a step-up converter, a step-down converter or a combination of step-up converter and step-down converter (boost, section 0031).  
          As to claim 3, the switched-mode power supply of claim 1, Madsen further discloses wherein each of the converters has at least one inductor, in each case at least two inductors of at least two output stages being coupled to one another (Lg1, Lg2, as shown in fig.3B)).  
          As to claim 4, the switched-mode power supply of claim 1, Madsen further discloses wherein one modulated signal is provided per output stage and is combined with the switching signal for driving the switching element of this output stage (each voltage regulation loop provides frequency modulation signal combining with the switching signal from inductor and inputs to the gates of each of the switching element, as shown in fig.3B)).  
          As to claim 6, the switched-mode power supply of claim 1, Madsen further discloses wherein the switched-mode power supply has two output stages (as shown in fig.3B)); 
wherein the modulation unit provides a first modulation signal that is combined with the switching signal for driving the switching element of the converter of the first output stage; and wherein the modulation unit or a further modulation unit provides a second modulation signal that is combined with the switching signal for driving the switching element of the converter of the second output stage (as shown in fig.3B)).  
          As to claim 7, the switched-mode power supply of claim 6, Madsen further discloses wherein the first modulation signal and the second modulation signal have a different phase angle (180 phase shift, section 0066).  
          As to claim 8, the switched-mode power supply of claim 6, Madsen further discloses wherein the first modulation signal and the second modulation signal have the same frequency or different frequencies (0 or 180 degree shift, section 0066).  
          As to claim 12, Madsen discloses a lighting unit, comprising: 
at least one switched-mode power supply (as shown in fig.3B)), comprising: 
a first output stage and a second output stage (as shown in fig.3B)); 
wherein the first output stage comprises a first converter (the upper half, as shown in fig.3B)) comprising a first switching element (S1) with either a first base terminal or a first gate terminal (as shown in fig.3B)), and the second output stage comprises a second converter (the lower half, as shown in fig.3B)) comprising a second switching element (S2) with a second base terminal or a second gate terminal (as shown in fig.3B)); 

wherein the first modulation unit is configured to modulate a frequency of the first output stage by providing a first modulation signal that is combined with a switching signal to the first base terminal or the first gate terminal for driving the first switching element (the switching signal from inductor Lg1 combing the modulation signal from the voltage regulation loop, as shown in fig.3B), sections 0066, 0070); 
wherein the second modulation unit is configured to modulate a frequency of the second output stage by providing a second modulation signal that is combined with a switching signal to the second base terminal or the second gate terminal for driving the second switching element (the switching signal from Lg2 combining the frequency modulation signal from the voltage regulation loop, as shown in fig.3B), sections 0066, 0070); 
wherein the first output stage is operated asynchronously to the second output stage; and wherein a phase angle of the first modulation signal is different from a phase angle of the second modulation signal (180 degree phase shift, section 0066).
          As to claim 13, the switched-mode power supply of claim 1, Madsen further discloses wherein combining the modulation signal with the switching signal comprises the modulation signal and the switching signal being on a common conductor (the wire connecting the gate of the transistors and the combining signal, as shown in fig.3B)).  
          As to claim 14, Madsen discloses a switched-mode power supply, comprising: 

wherein the first output stage has a first converter (the upper half, as shown in fig.3B)) operating according to a first frequency and the second output stage has a second converter (the lower half, as shown in fig.3B)) operating according to a second frequency (the first frequency and second frequency is out of 180 degree phase shift, sections 0066, 0070, as shown in fig.3B)); 
wherein a difference between the first frequency and the second frequency is not equal to zero (section 0066) because a frequency of at least one of the output stages is modulated by way of a modulation unit configured to provide a modulation signal that is combined with a switching signal for driving a switching element of the converter of the at least one output stage (section 0066, as shown in fig.3B)).  
          As to claim 15, Madsen discloses a switched-mode power supply, comprising: 
at least two output stages (as shown in fig.3B)); 
at least two loads, each of the at least two loads driven by one of the at least two output stages (Cout1 and Cout2, as shown in fig.3B)); 
wherein each output stage has a converter (the upper and lower parts, as shown in fig.3B)); 
wherein a frequency of at least one of the output stages is modulated by way of a modulation unit configured to provide a modulation signal that is combined with a switching signal for driving a switching element of the converter of the at least one output stage (the signals going to the gates of transistors combining with signal from the voltage regulation loop with the switching signal from inductor, as shown in fig.3B)).  
          As to claim 16, the switched-mode power supply of claim 15, Madsen further discloses wherein the at least two loads are resistive loads (capacitors having resistive, as shown in fig.3B)).
Claim Rejections - 35 USC § 103
7.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.       Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen, as applied to claim 1 above, and further in view of in further view of Castelli, (2016/0276924 A1), hereinafter refer to as Castelli.
         Regarding claim 5, Madsen discloses a circuit comprising two converters as shown above. But Madsen fails to specifically disclose wherein the converters are operated in a transition mode as claimed. However Castelli teaches of a multiple converters circuit wherein the converters operate in a transition mode (section 0052).  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Madsen’s converters to operates in transition mode as Castelli because Castelli provides the motivation enabling operation in transition mode can maintain the converter in a desired mode by locking the desired phase shift (sections 0103-0104).
         Regarding claim 9, the switched-mode power supply of claim 1, Madsen discloses a power supply with a modulation signal to control the switching elements as .

9.        Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen,  as applied to claim 1 above, and further in view of in further view of Sonnaillon, (US 2016/0344292 A1), hereinafter refer to as Sonnaillon.
           Regarding claim 10, the switched-mode power supply of claim 1, Madsen further discloses wherein the modulation signal is generated by way of a signal generator (as shown in fig.3B)) and of a filter (Cout1, Cout2, as shown in fig.3B).  
But Madsen fails to specifically disclose wherein the filter is a low-pass filter as claimed. However Sonnaillon teaches of driver circuit for a switching element wherein the driver circuit comprising a low-pass filter (72, fig.7). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that Madsen’s filter circuit can be low-pass filter adjusted to get the desired output signal for the actual design requirement so that the various designs of circuit may be satisfied.

      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madsen.
           Regarding claim 11, the switched-mode power supply of claim 1, Madsen discloses a power supply with a modulation signal to control the switching elements as shown above. But Madsen fails to specifically disclose wherein the modulation signal has a frequency that lies in a range between 1/100th and 1/5th of the frequency of the converter as claimed. However Madsen discloses the frequency of the switch can be adjusted by modulation circuit to get a particular frequency (section 0065). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to know that the switching time can be adjusted to get the desired frequency for the actual design requirement so that the various designs of circuit may be satisfied.

Conclusion
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292.  The examiner can normally be reached on 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844